Examiner’s statement of reasons for allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to discloses or to fairly suggest a tracking server communicatively connected to the network of the remote device and communicatively connected to the tracking module via the network, a processing module communicatively connected to the tracking server, the processing module comprising an image processor, the image processor receiving, via the tracking server user interaction data from the remote device, the user interaction data comprising video information representing user interaction with the remote device, and tracking storage communicatively connected to the tracking server, wherein the processing module generates a replay of a user’s use of the remote device based on the user interaction data, wherein the image processor includes components for reconstituting a portion of a user session of the remote device based on the user interaction data, wherein the portion of the user session is a visual representation of the user session, wherein the visual representation is a representation of the user’s interaction with a host application comprising the tracking module, and wherein user interaction data includes non-visual interaction data relating to the host application, the non-visual interaction data comprises meta-data including at least one of touch-event data, gesture data, GPS coordinate data, audio data, accelerometer data, orientation data, camera data, barometer data, and compass data.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Rudich on 1/28/2022.
The application has been amended as follows: 
 In the claims: 
Claim 21 is amended as follows.
Claims 24, 25, 26 and 39 are cancelled.
Claims 21-23, 27-38 and 40 are allowed.
21.     (Currently Amended)  A system for capturing interaction data from a remote device on a communication network, the remote device having a tracking module installed thereon, comprising:
a tracking server comprising processor communicatively connected to the communication network of the remote device and communicatively connected to the tracking module via the communication network, a processing module communicatively comprising a memory communicatively connected to the tracking server, wherein the processing module generates a replay of a user’s use of the remote device based on the user interaction data,
wherein the image processor includes components for reconstituting a portion of a user session of the remote device based on the user interaction data, wherein the portion of the user session is a visual representation of the user session, wherein the visual representation is a representation of the user’s interaction with a host application comprising the tracking module, and wherein user interaction data includes non-visual interaction data relating to the host application, the non-visual interaction data comprises meta-data including at least one of touch-event data, gesture data, GPS coordinate data, audio data, accelerometer data, orientation data, camera data, barometer data, and compass data.

 


22. (Previously Presented) The system of claim 21, further comprising an analysis computer in communication with the tracking server for receiving the user interaction data via the tracking server. analysis computer.

23. (Previously Presented) The system of claim 22, wherein user interaction data is stored in the tracking storage and is accessibly by the analysis computer.

24. (Cancelled).  

25. (Cancelled).

26. (Cancelled).
27. (Previously Presented) The system of claim 21 wherein the visual representation data includes images presented on a display of the remote device.

28. (Previously Presented) The system of claim 21 wherein the visual representation includes audio relating to a host application comprising the tracking module.

29. (Previously Presented) The system of claim 21 wherein visual representation data is stored in the tracking storage and retrievable by the analysis computer.

21 wherein the portion of the user session is replayable on an analysis computer in communication with the tracking server.

31. (Previously Presented) The system of claim 21, wherein the user interaction data includes a change to the images wherein the change is initiated by a user.

32. (Previously Presented) The system of claim 21, wherein the user interaction data includes a change to the images wherein the change is initiated by the host application independent of a user.

33. (Previously Presented) The system of claim 21, wherein the user interaction data comprises image differences information relating to visual differences between sequential interaction data

34. (Previously Presented) The system of claim 21, wherein the tracking storage is within and directly connected to the tracking server.

35. (Previously Presented) The system of claim 21, wherein the tracking storage is physically separate from the tracking server.




37. (Previously Presented) The system of claim 21, wherein the processing module is integrated with the tracking server and in communication with the tracking storage.

38. (Previously Presented) The system of claim 21, wherein the processing module is capable of decompressing compressed data received from the tracking module of the remote device.

39. (cancelled).

40. (Previously Presented) The system of claim 21, wherein the user interaction data comprises data representing availability of resources of the remote device.
     				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456